DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17-19 recite “the process information is output to the outside”. It is unclear what “the outside” is. It could be outside a register to outside of the system. For examination purposes, “outside” will be interpreted as “outside the semiconductor memory device”.
Claim 17 recites “the outside” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the outside” will be written as “outside the semiconductor memory device”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Song (US 20140244947). 
Regarding claim 1, Song teaches
An electronic device, comprising: 
a semiconductor memory device (Fig. 1 (110 – memory)) configured to store process information and to output the process information to the outside; and (Figs. 6A-B, [0060-61], “the memory condition CONDITION is transmitted from the memory 110 to the memory controller 120 in response to a request from the memory controller 120.”)
a host (Fig. 1 (120 – memory controller) configured to read the process information from the semiconductor memory device, and to select one of a plurality of operation modes depending on the process information so as to be set to an operation mode of the semiconductor memory device, (Figs. 6A, 6B, and 7,  [0062], “Transmission 
wherein the plurality of operation modes define one or more of power consumption of the semiconductor memory device or a response characteristic of the semiconductor memory device. ([0065], “At S731, whether the process information has the GOOD condition is determined. When the process information has the GOOD condition, a frequency of the clock CLK is not adjusted. However, when the process information does not have the GOOD condition, the memory controller 120 adjusts the frequency of the clock CLK applied to the memory 110 at S732. A degree of the adjustment of the frequency of the clock CLK may be determined based on how much operational performance of the memory 110 has been adversely affected by variations of process parameters, which is indicated by the condition included in the process 
Regarding claim 2, Song teaches wherein the process information corresponds to process information applied to a peripheral circuit to control a cell array of the semiconductor memory device. (Fig. 2, [0030], “In an embodiment, the adjustment of the operational performance of the memory 110 by the memory controller 120 may include adjusting a frequency of the clock CLK, a latency, and a command pattern or sequence.” Where the peripheral circuits include all circuitry in Fig 2 besides the cell array and adjusting clock frequency to the memory include adjusting)
Regarding claim 5, Song teaches wherein the process information is information indicating whether a process used to manufacture the semiconductor memory device is an enhanced process or a legacy process. ([0051-52], “The ring oscillator 410 includes inverters serially connected to each other in a chain. A frequency of the periodic wave OSC is increased when the inverters operate at a high speed, and is decreased when the inverters operate at a low speed. That is, the frequency of the periodic wave OSC is changed according to an operational speed of the internal elements (e.g., the inverters) of the memory 110.  The ring oscillator 410 includes inverters serially connected to each other in a chain. A frequency of the periodic wave OSC is increased when the inverters operate at a high speed, and is decreased when the inverters operate at a low speed. That is, the frequency of the periodic wave OSC is changed according to an operational speed of the internal elements (e.g., the inverters) of the memory 110.” Where the 

Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang et al. (US 20170315747).
Regarding claim 1, Yang teaches
An electronic device, comprising: 
a semiconductor memory device (Fig. 12 (700a – DRAM)) configured to store process information and to output the process information to the outside; and ([0105], “memory device 700a may provide device information Dev_Info to DVFS controller 610 through memory controller 620. The device information Dev_Info may include at least one of information on a manufacturer, a product name, and a process revision ID with respect to memory device 700a. … controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info” and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”)
a host (Fig. 12 (600a – AP) configured to read the process information from the semiconductor memory device, and to select one of a plurality of operation modes depending on the process information so as to be set to an operation mode of the semiconductor memory device, (([0105], “memory device 700a may provide device information Dev_Info to DVFS controller 610 through memory controller 620. The device a process revision ID with respect to memory device 700a. … controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info” and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”))
wherein the plurality of operation modes define one or more of power consumption of the semiconductor memory device or a response characteristic of the semiconductor memory device. ([0065], “At S731, whether the process information has the GOOD condition is determined. When the process information has the GOOD condition, a frequency of the clock CLK is not adjusted. However, when the process information does not have the GOOD condition, the memory controller 120 adjusts the frequency of the clock CLK applied to the memory 110 at S732. A degree of the adjustment of the frequency of the clock CLK may be determined based on how much operational performance of the memory 110 has been adversely affected by variations of process parameters, which is indicated by the condition included in the process information. Specifically, the frequency of the clock CLK is reduced as the condition becomes worse.” Where a change in frequency of operation is interpreted as a change in power consumption operation modes)
Regarding claim 2, Yang teaches wherein the process information corresponds to process information applied to a peripheral circuit to control a cell array of the semiconductor memory device. (Fig. 5, (peripheral circuit), [0068], “Voltage adjustment 210 may generate a cell voltage Vol_cell provided to memory cell array 230 and a peripheral voltage Vol_peri provided to peripheral circuit 240 as internal voltages, and may adjust a level of the cell voltage Vol_cell and/or the peripheral voltage Vol_peri.” And [0114], “The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.)
Regarding claim 3, Yang teaches wherein the semiconductor memory device includes a program component for storing the process information. ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”) 
Regarding claim 4, Yang teaches wherein the process information is output through a mode register read by the host. ([0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info” and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”) 
Regarding claim 6, Yang teaches wherein, when the process information corresponds to the enhanced process, the host sets the semiconductor memory device with an operation parameter corresponding to one selected in advance from among the plurality of operation modes. (Fig. 12, (Device Target Voltage tables – 650) [0104], “information storing unit 650 may store table information (e.g., a target voltage table) on a voltage level according to an operation speed with respect to one or more devices. 650 may store the table information regarding one or more memory devices, which may be the same or different kinds of memory devices.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.”)
Regarding claim 9, Yang teaches wherein the semiconductor memory device includes a mode register set storing information about one or more of an operating voltage or an operating speed corresponding to the selected operation mode. ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.”)
As to claim 5, Yang teaches this claim according to the reasoning provided in claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170315747) in view of Jung (US 20200264884)
Regarding claim 7, Yang does not teach but Jung teaches wherein the host performs a training operation for optimizing a reference voltage and a timing of the semiconductor memory device set with the operation parameter. (claim 5, “a command decoder configured to generate the write command, an address recognition command, or a mode register command by decoding the command/address signal provided through the shared pins according to the clock signal; … a mode register set configured to generate a training mode signal according to the mode register command; a first logic circuit configured to perform a logic operation on the address recognition command and the training mode signal and output an output signal”)
Yang and Jung are analogous art. Jung is cited to teach a similar concept of operating memory device.  Yang teaches using a DVFS system to optimize the memory device operation between power consumption and performance will. Jung teaches 
As to claim 16, Yang, Suh, and Jung teach this claim according to the reasoning provided in claim 7.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170315747) in view of Suh et al. (US 20210065772).
Regarding claim 10, Yang teaches
A method for setting a semiconductor memory device, the method comprising: 
reading process information from the semiconductor memory device;Atty Docket No. 239/1281_00 (Figs. 12 and 14, [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” And [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, 700 may store the above-mentioned device information in a mode register set (MRS).” Where the Dev_Info include process information)- 36 –
determining whether the process information indicates an enhanced process or a legacy process; ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” Where enhanced is interpreted as a faster device and a legacy is interpreted as a slower device. The combination of the process revision ID and the product determine the speed and voltage of operation of the device (i.e. whether the memory is an enhanced or a legacy process))
determining an operating voltage of the semiconductor memory device or a latency by which data are output in response to a read command of the semiconductor memory device, depending on the determination result; and ([0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.”)
Yang teaches a DRAM and host where the mode register set is accessible to the host. Suh teaches that the mode register can be written to determine the change the  voltage of the circuits in the memory.
setting a mode register set of the semiconductor memory device such that the semiconductor memory device operates depending on the determined latency or the determined operating voltage. (Fig. 2, [0041], “the mode register 163_s may instruct the memory 150_s (via the DVFSC control module 166 and the switch circuit 164) to provide the VDD2P supply voltage to the peripheral portion 161_s. Such setting may indicate a low power mode or a performance mode. In some examples, in another setting, the mode register 163_s may instruct the memory 150_s (via the DVFSC control module 166 and the switch circuit 164) to provide the VDD2H supply voltage to the peripheral portion 161_s.”)
Yang and Suh are analogous art. Suh is cited to teach a similar concept of voltage and frequency scaling in a memory device.  Based on Suh, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to write to a register to change the voltage of the memory device.  Furthermore, being able to change the voltage of the memory device improves on Yang by being able to reduce power consumption while meeting performance needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to 
Regarding claim 11, Yang teaches wherein: the semiconductor memory device includes a cell array in which the data are stored, and a peripheral circuit configured to control the cell array and to control an input/output of the data, and (Fig. 5, [0068],” Memory cell array 230 may include a plurality of memory cells storing data, and peripheral circuit 240 may include various types of circuits associated with writing the data to, and reading the data from, memory cell array 230.)
the process information corresponds to a process used to manufacture the peripheral circuit. ([0114], “The process revision ID may include process information on memory device 700.”)
Regarding claim 13, Yang teaches wherein the reading of the process information is performed by a mode register read for reading the process information stored in the mode register set of the semiconductor memory device. ([0105], “The device information Dev_Info may include at least one of information on a manufacturer, a product name, and a process revision ID with respect to memory device 700a. DVFS controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info, and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”) 


s 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170315747) in view of Gans (US 20170169875)
Regarding claim 8, Yang does not teach but Gans teaches wherein the response characteristic defines a latency by which data are output in response to a read command of the semiconductor memory device. ([0011], “As known, latency information indicative of a latency may be programmed in the memory device (e.g., via mode register) to control timing aspects of the operation of a memory device. For example, the latency information may set the timing of when data is provided by the memory device relative to when it receives a memory command.”)
Yang and Gans are analogous art. Gans is cited to teach a similar concept of voltage and frequency scaling in a memory device.  Based on Gans, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to write to a register to change the voltage and latency of the memory device.  Furthermore, being able to change the voltage of the memory device improves on Yang by being able to reduce power consumption while meeting performance needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “there is a need for memory devices that can support DVFS to improve power efficiency.”, [0002]

Regarding claim 17, Yang teaches
A semiconductor memory device, comprising: 

a peripheral circuit configured to write data in the cell array, or to sense and output data stored in the cell array; and (Fig. 5 (240 – peripheral circuit))
a mode register set circuit configured to output process information about the peripheral circuit to the outside, ([0114]. “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).” And [0105], “memory device 700a may provide device information Dev_Info to DVFS controller 610 through memory controller 620.” Where the memory controller is interpreted as “outside” the memory)
and to set an output latency of data and a level of an operating voltage of the peripheral circuit in response to a mode register write request. ([0016], “The latency information may be included in information associated with a mode register write command that may be received from a host device. The mode register write command may be received via a command and/or address bus and may be used to write the latency information to a mode register.” And [0019], “Control logic within the memory device may provide the contents of the dedicated DVFS bits to the power control circuit in the form of DVFS information. In operation 304, the power control determines the selected voltage rail based on the DVFS information. The power control circuit may read the DVFS bit in the mode register and, based on the value of the DVFS bit, determine whether the low voltage power supply or the high voltage power supply should be coupled to the DVFS circuit. 
Yang and Gans are analogous art. Gans is cited to teach a similar concept of voltage and frequency scaling in a memory device.  Based on Gans, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to write to a register to change the voltage and latency of the memory device.  Furthermore, being able to change the voltage of the memory device improves on Yang by being able to reduce power consumption while meeting performance needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “there is a need for memory devices that can support DVFS to improve power efficiency.”, [0002]
As to claim 9, Yang and Suh or Gans teach these claims according to the reasoning provided in claim 10 or 17.
As to claim 18, Yang and Gans teach these claims according to the reasoning provided in claim 4.

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Suh as applied to claim 12 above, and further in view of Lu et al. (US 20210295893).
Regarding claim 12, Yang and Suh do not teach but Lu teaches wherein the enhanced process corresponds to a high-K metal gate process or a fin field effect transistor process. ([0059], “In order to reduce the leakage current to maintain the  FinFET transistors are adopted for peripheral circuits in DRAM design, and the threshold voltage of these transistor can be scaled accordingly, … the gate-dielectric thickness of the access transistor (such as finfet or tri-gate transistor) is still maintained as that of the peripheral transistors without increasing its thickness, and then the high performance merit of using the tri-gate structure can be maintained.”)
Lu, Yang and Suh are analogous art. Lu is cited to teach a similar concept of a memory device.  Based on Lu, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang and Suh to use a FINFET process as the “enhanced” performance.  Furthermore, being able to use a FINFET process improves on Yang by being able to reduce power consumption delivering high/enhanced performance. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the key contribution to be able to follow the Moore's Law is due to the invention and execution of 3D transistor structures (e.g. gate around, Tri-gate or FINFET). The 3D shaped or structured transistor does deliver high performance, low leakage and high reliability, etc.”, [0010]
As to claim 20, Yang, Suh, and Lu teach this claim according to the reasoning provided in claims 5 and 12.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Suh as applied to claim 14 above, and further in view of Schaeffer et al. (US 20080080261)
Regarding claim 14, Yang and Suh do not teach but Schaeffer teaches wherein the reading of the process information is performed by a control operation for reading the process information programmed at a nonvolatile memory element provided in the semiconductor memory device. ([0093], “a serial presence detect ("SPD") device to store and retrieve parameters and configuration information regarding device 1000 and/or memory module 900. In an embodiment, an SPD 1002 is a non-volatile storage device.”)
Schaeffer, Yang and Suh are analogous art. Schaeffer is cited to teach a similar concept of operating a memory device.  Yang teaches storing process information to determine the operation of a memory device but does not specifically mention storing this information in a nonvolatile memory element. Schaeffer teaches storing configuration in a nonvolatile memory element. Based on Schaeffer, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang and Suh to store the process information in a non-volatile memory element.  Furthermore, being able to store the process information in a non-volatile memory element improves on Yang and Suh by being able to maintain the process information even when in a low power mode or powered off. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification maintain the process information even when in a low power mode or powered off.

Claim 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Suh, and Schaeffer as applied to claim 10 and 17, respectively, above, and further in view of Song.
Regarding claim 15, Yang, Suh, and Schaeffer do not teach but Song teaches wherein the semiconductor memory device includes a dedicated pin for outputting the process information. ([0042], “FIGS. 1 and 2 illustrate that the memory condition CONDITION is transmitted from the memory 110 to the memory controller 120 through a separate channel from other channels through which the command CMD, the address ADD, and the data DATA are transmitted.” And [0029], “For example, the memory condition CONDITION includes one or more of temperature information, process information, and voltage information of the memory 110.”)
Song, Yang, Suh, and Schaeffer are analogous art. Song is cited to teach a similar concept of controlling performance in a memory device.  Based on Song, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang, Suh, and Schaeffer to use a dedicated pin to send process information to the host/memory controller.  Furthermore, being able to change the voltage of the memory device improves on Yang, Suh, and Schaeffer by being able to increase performance dependent on the condition. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “When the condition of the memory 110 is determined to be good, it is possible to further increase the performance of the memory 110 for a faster operation of the 
As to claim 19, Yang, Gans, and Song teach this claim according to the reasoning provided in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        February 7, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187